Claims 10-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Strutt (newly cited United States Patent Application Publication 2020/0106013) together with Borowski (already of record United States Patent Application Publication 2019/0115533).
As to independent claim 10, Strutt discloses an integrated chip (see the entire reference, including the Fig. 1A disclosure) comprising:  a substrate 116; a bottom electrode via 118B overlying the substrate; a top electrode via 122 overlying the bottom electrode via; and a resistive random access memory (RRAM) cell 100A disposed between the bottom electrode via and the top electrode via, wherein the RRAM cell comprises a top electrode 108, a bottom electrode 102, and a data storage structure 104 disposed between the top and bottom electrodes, wherein the data storage structure comprises a high-k dielectric material (page 4, paragraph [0041]), a sidewall spacer structure 124 overlying the bottom electrode via, wherein the sidewall spacer structure laterally encloses sidewalls of the data storage structure; and a capping layer 110 disposed between the top electrode and the top electrode via.
The difference between claim 10 and Strutt is claim 10’s data storage structure’s high-k dielectric material is co-doped.
Borowski teaches improving a data storage structure by co-doping its high-k dielectric material (see the entire reference, including claim 7 bridging pages 5 and 6).
.
Claim 10 is thus rejected under 35 U.S.C. 103 as being unpatentable over Strutt together with Borowski.
As to dependent claim 11, a width of Strutt’s capping layer 110 is equal to a width of Strutt’s top electrode 108 (at their junction).
As for dependent claim 12, Strutt’s top electrode 108 comprises a first conductive material (page 3, paragraph [0038]) and its top electrode via 122 comprises a second conductive material (page 8, paragraph [0083]) different than the first conductive material.
As to dependent claim 13, the obvious Strutt/Borowski device’s co-doped high k dielectric material comprises a first dopant and a second dopant, wherein its first conductive material comprises the first dopant or the second dopant (see Strutt at page 3, paragraph [0038], and Borowski at claim 7 bridging pages 5 and 6).
As to dependent claim 15, Strutt’s sidewall spacer structure 124 continuously extends from a sidewall of the data storage structure 104 to an upper surface of the data storage structure.
As to dependent claim 16, Strutt’s data storage structure 104 comprises a first pair of opposing sidewalls and a second pair of opposing sidewalls, wherein the first pair of opposing sidewalls are spaced laterally between the second pair of opposing sidewalls.



s 10-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Strutt (newly cited United States Patent Application Publication 2020/0106013) together with Takano (already of record United States Patent 8,450,715).
As to independent claim 10, Strutt discloses an integrated chip (see the entire reference, including the Fig. 1A disclosure) comprising:  a substrate 116; a bottom electrode via 118B overlying the substrate; a top electrode via 122 overlying the bottom electrode via; and a resistive random access memory (RRAM) cell 100A disposed between the bottom electrode via and the top electrode via, wherein the RRAM cell comprises a top electrode 108, a bottom electrode 102, and a data storage structure 104 disposed between the top and bottom electrodes, wherein the data storage structure comprises a high-k dielectric material (page 4, paragraph [0041]), a sidewall spacer structure 124 overlying the bottom electrode via, wherein the sidewall spacer structure laterally encloses sidewalls of the data storage structure; and a capping layer 110 disposed between the top electrode and the top electrode via.
The difference between claim 10 and Strutt is claim 10’s data storage structure’s high-k dielectric material is co-doped.
Takano teaches improving a data storage structure by co-doping its high-k dielectric material (see the entire patent, including column 2, lines 35-41).
It would have been obvious to one skilled in the art to improve Strutt’s data storage structure 104 by co-doping its high-k dielectric material, because Takano teaches improving a data storage structure by co-doping its high-k dielectric material.
Claim 10 is thus rejected under 35 U.S.C. 103 as being unpatentable over Strutt together with Takano.
As to dependent claim 11, a width of Strutt’s capping layer 110 is equal to a width of Strutt’s top electrode 108 (at their junction).
As for dependent claim 12, Strutt’s top electrode 108 comprises a first conductive material (page 3, paragraph [0038]) and its top electrode via 122 comprises a second conductive material (page 8, paragraph [0083]) different than the first conductive material.
As to dependent claim 13, the obvious Strutt/Takano device’s co-doped high k dielectric material comprises a first dopant and a second dopant, wherein its first conductive material comprises the first dopant or the second dopant (see Strutt at page 3, paragraph [0038], and Takano at column 2, lines 35-41).
As to dependent claim 15, Strutt’s sidewall spacer structure 124 continuously extends from a sidewall of the data storage structure 104 to an upper surface of the data storage structure.
As to dependent claim 16, Strutt’s data storage structure 104 comprises a first pair of opposing sidewalls and a second pair of opposing sidewalls, wherein the first pair of opposing sidewalls are spaced laterally between the second pair of opposing sidewalls.

Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-5, 7-9, 21-24 and 26 are allowed.



Kim teaches a multi-doped data storage layer comprises [sic] dielectric material doped with a first dopant and a second dopant, wherein the first dopant is different from the second dopant, wherein the dielectric material comprises a first atomic percentage of the first dopant and a second atomic percentage of the second dopant that is greater than the first atomic percentage,

is incorrect.  Kim does not disclose a multi-doped data storage layer at all, let alone a data storage layer comprising two dopants of different atomic percentages.  Kim’s Fig. 4 data storage structure is variable resistance element 32’s resistive memory layer 220 (not selection element 31’s insulating layer 120).  Kim’s data storage layer 220 does not comprise two dopants at all, let alone two dopants of different atomic percentages.
	The applicant agrees with the undersigned examiner.  Specifically, the applicant correctly argued (in its response filed in 16/940,529 on March 21, 2022): 
[Kim’s] selection element 31 is configured to be turned on by applying a voltage equal to a predetermined threshold voltage and can be turned off by applying a voltage below the predetermined threshold voltage. (See para. [0032] of Kim).  The resistive memory layer 220 of the variable resistance element 32 includes a material whose resistance is variably changed between a high resistance state and a low resistance state according to an externally applied voltage. (See para. [0034] of Kim).  Thus, the variable resistance element 32 of the resistive memory layer 220 is configured to store data, and the insulating layer 120 of the selection element 31 is not configured to store data such that it is not the same as a data storage structure.


/MARK V PRENTY/Primary Examiner, Art Unit 2814